Citation Nr: 1445996	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  09-41 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include secondary to residuals of a left knee meniscal tear.

2.  Entitlement to service connection for a left hip disorder, to include secondary to residuals of a left knee meniscal tear.

3.  Entitlement to service connection for a left leg condition, to include secondary to residuals of a left knee meniscal tear.

4.  Entitlement to service connection for migraine headaches, to include secondary to residuals of a left knee meniscal tear, and/or medication taken therefor.

5.  Entitlement to service connection for an acquired psychiatric disorder, including major depression, to include secondary to residuals of a left knee meniscal tear.

6.  What evaluation is warranted for residuals of a left knee meniscal tear from December 6, 2006?

REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to January 1971.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an October 2007 rating decision of the VA Regional Office (RO) in Chicago, Illinois that granted entitlement to service connection for residuals of a left knee meniscus tear, evaluated as 10 percent disabling from December 6, 2006.  The Veteran appeals for a higher initial rating.  Rating determinations in October 2007 and December 2008 denied entitlement to service connection for residuals of left leg injury, a left hip disorder, a low back condition, migraine headaches, and depression, to include as secondary to residuals of a left knee meniscal tear.

The Veteran was afforded a videoconference hearing in July 2014 before the undersigned sitting at Washington, DC.  The transcript is of record.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).

REMAND

The Board is of the opinion that further assistance to the Veteran is required to comply with the duty to assist provisions of 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).

During the July 2014 hearing the Veteran testified that his service-connected residuals of a left knee meniscal tear had increased in severity to the extent that he required morphine sulfate for relief of symptoms.  The appellant's left knee was last formally examined for VA compensation purposes in October 2011.  The United States Court of Appeals for Veterans Claims (Court) has held that when a veteran claims that a disability is worse than when last examined by VA, VA must provide a new examination.  Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  As such, the Veteran should be scheduled for a current VA orthopedic examination of the left knee.

The Veteran testified that in taking morphine sulfate for his left knee pain he has developed severe migraine headaches, and as such, he argues that entitlement to service connection for headaches is warranted on a secondary basis.  He also maintains that he has low back, left hip and left leg disorders as the result of an inservice injury, or that the claimed disabilities are secondary to residuals of a left knee meniscal tear.  He also argues that his depression is related to chronic left knee pain.  The Board points out that there is at least one diagnosis in VA outpatient records dated in July 2008 in which it was noted that the appellant had a mood disorder due to medical conditions that included chronic low back pain and degenerative joint disease.  On VA examination in October 2011, the Veteran was found to have mild left knee arthritis.  As such, there may be a conflict in the findings what must be resolved. 

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310 (2013).  The Court has held that the term "disability" as used in 38 U.S.C.A. § 1110 (West 2002 & Supp. 2014) and 38 C.F.R. § 3.310(a) should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet.App. 439, 448 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310(b). 

The Veteran was afforded VA examinations in September 2007 for the back whereupon the examiner opined that a back disorder was not secondary to the service-connected left knee disability.  He underwent VA examinations in October 2011 and June 2012 for an acquired psychiatric disorder.  The examiners opined to the effect that a mental disorder was less likely than not related to the left knee disorder.  None of the examiners, however, addressed whether the claimed back and acquired psychiatric disorders were aggravated by the service-connected residuals of a left knee meniscal tear.  These reports are thus inadequate for adjudication purposes. 

The Veteran has not had a VA examination that addresses whether his headaches, and left hip and left leg disorders are related to service or are secondary to or aggravated by residuals of a left knee meniscal tear.  As such, the record is not sufficiently developed and a VA examination is warranted.  VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its conclusions.  The Board is prohibited from making conclusions based on its own medical judgment.  Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).  Accordingly, the Veteran should be afforded additional VA examinations, to include clinical opinions that address the deficiencies noted above.

A review of the record including Virtual VA, reflects that the appellant has received VA outpatient treatment over the years for various complaints and disorders including headaches, the low back and depression.  The most recent records date through September 2013.  As VA adjudicators have constructive possession of any additional VA records, the actual records must be retrieved and associated with the other evidence on file.  Bell v. Derwinski, 2 Vet.App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Request VA records dating from October 2013 to the present and associate them with the claims folder.  If the RO cannot locate any identified records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination to evaluate the severity of left knee meniscal tear residuals.  Provide the examining orthopedic physician access to the appellant's claims folder, Virtual VA file, and VBMS file.  All indicated tests and studies should be conducted and clinical findings, to include range of motion studies, should be reported in detail.  The examining orthopedic physician must indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected left knee disorder, and to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  .

Following the examination and a review of the evidence, the orthopedic physician examiner must also specifically opine whether it is at least as likely as not, i.e., is there at least a 50/50 chance that: 

a) any diagnosed low back disorder, left hip disability, and/or left leg disorder is directly of service onset?

b) any diagnosed low back disorder, left hip disability, and/or left leg disorder is caused by left knee meniscal tear residuals?  

c) any diagnosed low back disorder, left hip disability, and/or left leg disorder has been permanently aggravated by left knee meniscal tear residuals?  

d) The examination report must include well-reasoned rationale for all opinions and conclusions reached.

3.  After completing instruction one, the Veteran must also be afforded a VA examination by a neurologist who must address whether it is at least as likely as not that any diagnosed headache disorder is caused or permanently aggravated by the appellant's left knee meniscal tear residuals to include any medication used to treat that disorder.  Provide the examining neurologist access to the appellant's claims folder, Virtual VA file, and VBMS file.  All indicated tests and studies should be conducted and clinical findings, should be reported in detail.  The neurologist must provide a complete rationale for any opinion offered.  

4.  After completing instruction one, the Veteran must also be afforded a VA examination by a psychiatrist who must address whether it is at least as likely as not that any diagnosed psychiatric disorder is caused or permanently aggravated by the appellant's left knee meniscal tear residuals to include any medication used to treat that disorder.  Provide the examining psychiatrist access to the appellant's claims folder, Virtual VA file, and VBMS file.  All indicated tests and studies should be conducted and clinical findings, should be reported in detail.  The psychiatrist must provide a complete rationale for any opinion offered.  

5.  The Veteran must be given adequate notice of all examinations, to include advising him of the consequences of failure to report under 38 C.F.R. § 3.655 (2013).  Any failure to appear for the examinations should be noted in the file. 

6.  The RO must ensure that the clinical examinations and reports requested above comply with this remand.  If a report is insufficient, or if a requested action is not taken or is deficient, it should be returned for correction. 

7.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit sought is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).




